DETAILED ACTION

This office action is in regards to a 371 application filed December 23, 2019 claiming priority to PCT/EP2018/068772 filed July 11, 2018 and foreign application FR1756587 filed July 11, 2017.  Claim 17 has been elected without traverse. Claim 17 has been amended. Claims 20-25 are new.  Claims 1-16 and 18-19 have been cancelled without prejudice. Claims 17 and 20-25 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group VII, claim 17 and 20-25 in the reply filed on July 9, 2021 is acknowledged.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 17 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bris et al. (US 2012/0052265 A1).
Le Bris et al. disclose a thermochromic pigment composition for a heating article of a cooking article or an iron [0015] comprising a mixture of at least one thermostable pigment and at least one composite pigment particle coating a thermochromic pigment, this mixture being advantageously chosen among the following mixtures of coated Bi2O3 + Co3(PO4)2; coated Bi2O3 + LiCoPO4; coated Bi2O3 + CoAl2O4; and coated V2O5 + Cr2O3 [0080-0091].  Le Bris et al. disclose coated YCaTiVO + Co3(PO4)2 [0085, 0091] and an outer layer comprising a mineral material or an organo-mineral hybrid material, different from that of the inner layer [0051].  Le Bris et al. disclose the shell is synthesised by the sol-gel route from at least one metal polyalkoxylate [0052]. Le Bris et al. disclose this shell is preferably mineral and for example, it can advantageously consist of one or more metal oxides chosen from the oxides of the following elements: Al, Si, Ti, B, Mg, Fe, Zr, Ce, Sn, Mn, Hf, Th, Nb, Ta, Zn, Mo, Ba, Sr, Ni, and Sb [0053]. Le Bris et al. disclose the mineral shell of a composite particle can also be chosen among the phosphates or pyrophosphates of the following elements: Zn, Al, Mg, Ca, Bi, Fe, Cr, etc. [0053]. Le Bris et al. disclose the pigment composite grains with core-shell structure according to the invention can be produced by a method comprising the following steps [0114-0119]:
■	a step of providing a powder of thermochromic semiconductor pigment particles, in particular Bi2O3 [0115];
■	a step of at least partially activating the surface of said thermochromic semiconductor pigment particles [0116];
■	a step of mixing at least one metal polyalkoxylate with an alcohol for initiating a hydrolysis-condensation phase of said silica precursor, which is carried out under agitation for several hours, in order to form composite pigment grains [0117];
■	a filtering step in order to recover said particles [0118] and separate them from the reactants and solvents which have not reacted; and
■	a step of densifying the shell of said particles at a temperature between 200°C and 600°C for at least 10 minutes [0119]. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763